ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on May 25,1976 (333 So.2d 481) affirmed and reversed in part and remanded the judgment and sentence of the circuit court for Dade County, Florida in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 351 So.2d 954, by its opinion and judgment filed July 28, 1977 and mandate now lodged in this court affirmed this court’s judgment and sentence except to remand the cause for resentencing.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on July 14, 1976 is withdrawn, the judgment of this court filed in this cause on May 25,1976 except as is affirmed by the judgment of the Supreme Court of Florida dated July 28, 1977 is vacated and said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment and sentence appealed from herein is reversed in part and affirmed in part and the cause is remanded to the trial court for resentencing consistent with the views expressed herein. Costs allowed shall be *968taxed in the trial court (Rule 3.16 b Florida Appellate Rules).